               Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 1 of 11                                                                                     FILED
                                                                                                                                                              2018 Dec-10 PM 04:13
           .                 Case 7:18-mj-00282-TMP Document                        1   Filed 10122118 Page 1of L1                                                      FILED
                                                                                                                                                              U.S. DISTRICT COURT
                                                                                                                                                                  N.D. OFPM
                                                                                                                                                             2018 Od-22   ALABAMA
                                                                                                                                                                            04:46
                                                                                                                                                         U.S. DISTRICT COURT
                                                                                                                                                             N.D. OF ALABAMA
AO   9l   (Rev. I 1/l   l)   Criminal Complaint



                                                  Uurrpp Srarps Drsrnrcr CoURT
                                                                          for the
                                                              Northern District of Alabama

                         United States of Arnerica                                                                          "."-- c-:..              l::?:
                                           v.
                                                                                                                          :t     -,
                                                                                     Case No.                             .t
                              Alaa Mohd Abusaad                                                                           "..'        ',,        i

                                                                                                 Mas. No.   18-D" ;... .                    ":
                                                                                                                   Z?Z

                                    Defendant(s)


                                                           CRIMINAL COMPLAINT
               I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)               of                 April5, 2018               in the county   of              Tuscaloosa                                 in the
      Northern                  District of             Alabama          , the defendant(s) violated:

                   Code Section                                                          Offinse Description

18 U,S.C. SEctions 23398 and 2                            Attempt to provide material support or resources to designated foreign
                                                          terrorist organ ization.




               This criminal complaint is based on these facts:


See attached affidavit.




               d   Continued on the attached sheet.



                                                                                                         Comp   lfilnant's s ignatu re

                                                                                    _    _      Marcell Raylof9'_sfgg!4               iggll.tql
                                                                                                         Printed name aild litle


Sworn to before me and signed in my presence.



,^,",      0*fu4vrlgltr
City and state:                                 Birmingham, Alabama                     T. Michael Putnam, United States Magistrate Judge
                                                                                                        ninteii-"a-e and titk



                                                                                                    7: I 8-cr-0054 l -LSC-TMP
                                                                                                    1211012018 Hearing
                                                                                                    Government Exhibit No.                           1
     Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 2 of 11
          Case 7:1-8-mj-00282-TMP Document 1 Filed f0122118 Page 2 of L1,




                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Marcell Rayford, Special Agent with the Federal Bureau of Investigation (FBI),
Birmingham, Alabama, having been duly swom, state as follows:

 l.    Ihave been a Special Agent with the FBI since 20II, and am currently
      assigned to the FBI Birmingham Division's Joint Terrorism Task Force (JTTF).
      As part of my duties as a Special Agent, I investigate, among other things,
      criminal violations relating to terrorism, such as providing material support to
      de signated foreign terrorist organizations.


) I ama law enforcement officer of the United States within the meaning of
      Title   18, United States Code, Section 2510(7), and am empowered to conduct
      investigations and to make arrests for violations of federal statutes, including
      cases involving violations of Title 18, United States code, Section 23398.

               RELEVANT CRIMINAL STATUTE AND BACKGROLIND
3.    I submit this affidavit in support of a criminal complaint for the arrest of
      ALAA MOHD ABUSAAD (ABUSAAD) for violating Title 18, United States
      Code, Sections 23398 and,2, by attempting to provide material support or
      resources to a designated foreign terrorist organization, and aiding and abetting
      others in doing so. As recounted in more detail below, beginning in or about
      March 2018, while located within the Northem District of Alabama,
      ABUSAAD attempted to provide material support or resources to a designated
      foreign terrorist organization by introducing an FBI undercover employee
      (UCE) to a known financial facilitator and encouraging the UCE to provide
      money to the financial facilitator, and providing instructions to the UCE about
      how to provide money to the facilitator. ABUSAAD confirmed with the
      financial facilitator (INDIVIDUAL A) that money sent to Individual A could
      be provided to a designated foreign terrorist organization and coached the UCE
      on operational security methods (tradecraft) to use in order to avoid detection
      by law enforcement when sending the money.

4.     My knowledge of the facts alleged in this affidavit arises from my training and
      experience, fly personal observations, my participation in the federal
      investigation described herein, my conversations with other law enforcement
      agents and officers, and my review of information obtained during this             n
      investigation. Because this affidavit is submitted for the limited pulpose of ,, / /


                                                                           (wl/
         Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 3 of 11
              Case 7:1-8-mj-00282-TMP Document 1 Filed LO|Z2|LB Page 3 of 11




          stating probable cause for a criminal complaint, it does not include every fact
          known to me concerning this investigation.



                            STATEMENT OF PROBABLE CAUSE
    5.     In or about February 2018, ABUSAAD was introduced to the UCE by another
          person, and ABUSAAD began participating in conversations with the UCE via
          a mobile messaging application.


    6.     On or about March 10, 2018, during a mobile messaging application chat
          between ABUSAAD and UCE, UCE told ABUSAAD, "My husband was
          talking to a brother he thought was there [Syria] who was going to help us in
          preparing and help getting oyer, and I don't know if the brother was a spy or
         just after our money but that fell through..." ABUSAAD replied, "That's
          really dangerous. I can forward you to someone more trustworthy. But don't
         just believe anyone. Make them show you proof. Or only contact people when
          you see proof. Even people you might think are really mj [mujahedeenr] they
          might be spies. The person I can forward you to, I know for sure they are legit.
          But idk [I don't know] if he would help with getting there." UCE asked
          ABUSAAD, "What can they help with?" ABUSAAD then sent a series of
          messages that she deleted after sending. UCE read the messages prior to
         ABUSAAD deleting them, which stated that ABUSAAD's contact could help
         with sending money to the mj., and that sending money is the same as doing
         jihad. UCE asked ABUSAAD, "Is that what is needed right now?" To which
         ABUSAAD replied, "It's always needed. You can't have a war without
         weapons. You can't prepare a soldier without equipment."

7.         On March 10, 2018, ABUSAAD sent the UCE a screenshot of what appeared
          to be a user's mobile messaging application contact information that included a
          display name for INDIVIDUAL A. ABUSAAD stated, "This is the brother I
          know. He's in charge of this fmobile messaging application] channel: I can't
          find it m [right now] I got too many [mobile messaging application] channels.



'   Mu.lahedeen means those who are engaged in jihad; fighters. Mujahid and its variants is the
               of the word. when UCE and                 used the initials mj., it
iltli::*f                                    "u;too,

                                                                                  W
   Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 4 of 11
        Case 7:18-mj-00282-TMP Document 1- Filed LOlzZlLB Page 4 of LL




      It used to be called '[ife in Syria"'.2 UCE asked ABUSAAD, "How do you
      know he's not a spy?" To which ABUSAAD replied, "Bc I sent many many
      times thru him. Plus he's very well known. But I completely understand why
      you are a bit hesitant. And that [sic] completely okay to be. It's better than
      trusting people outright." ABUSAAD forwarded the UCE an online message
      from user name "Tourist in Syria" that contained the following: "Tears in
      Sham [Syria]. An old video reminding you [of or about] the situation here in
      Syria. Do not forget to help the Muslims however you can. For more info:
      UNDIVIDUAL B]". ABUSAAD stated, apparently referring to the "Tourist in
      Syria" message: "But there are safer ways to give though. To widows and
      children." UCE replied, "If I'm very blunt, my husband understand [sic] his
      obligation towards jihad and if he can't be there now) he will absolutely want
      to help the m...j who are fighting while he can't since he's here." AEIUSAAD
      replied, "He should talk to [INDIVIDUAL B or INDIYIDUAL A]. They are
      both good brothers. Please delete. I think it's best if you want to continue that
      we take it to private chat instead In'sha'Al1ah."

 8.    On or about March 12,2018, during a mobile messaging application chat
      between ABUSAAD and UCE, UCE asked ABUSAAD, "So why exit and
      delete each time?" ABUSAAD replied, "I guess just to ge [sic] on the safe
      side...It's fine. This conversation is encrypted...FBI can still hack into your
      phone...But they can't hack into this conversation...And I would not worry too
      much about it. Bc I've had many conversation [sic] in this and they were
      pretty explicit like ig [I guess] incriminating." Based on previous
      conversations between ABUSAAD and UCE, FBI assesses thatooig" means o'I
      guess". ABUSAAD continued, "But alhamdulillah3 Allah protected me every
      time...I mean like I used to be jojoa and that was really dangerous. So I think
      [mobile messaging application] is pretty safe and also the government doesn't
      like it so that's a good thing right? Lol...Btw. You can delete your


2 The mobile rnessaging application is a cloud-based social media platform. A mobile
messaging application channel is a tool for broadcasting one's messages to large audiences.

3 Translations of the term "alhamdulillah" include -- all praise is due to God alone; all the
praises and thanks be to Allah; praise be to Allah; and all praises due to Allah.

a Your affiant is unfrmiliar with this term, however it appears that ABUSAAD and her
associates used it as a reference to ISIS.
 Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 5 of 11
        Case 7:18-mj-00282-TMP Document        1   Filed 10l22lLB Page 5 of 11




   messages...I do that just to keep it safe...It's good to clear and delete to be on
   safe side."

9. Later on March 12,2A18, during the same mobile messaging application    chat
   as above, ABUSAAD stated, "UNDIVIDUAL Al is the brother I personally
   spoke to who handled the donations I gave. I told him where I wanted it
   specifically. He's kind about it too. And he recommended me [INDIVIDUAL
   B] so I know he's also trustworthy."

10. During the same mobile messaging application chat on March 12, ABUSAAD
   stated, "Talk to your husband about it first. I didn't even give much. I have
   [gave] what I had at the time." UCE replied, "Well I know he wants to send
   something since we are stuck here right now and while we save... rve talked
   about it the other night...but for him it's going to be knowing where it would be
   going." ABUSAAD responded, "Okay. He can say where he wants it to go
   specifically. Like for instance if he wants it to be zakatmoney [a charitable
   contribution under Islamic law] it can go to the Widows's of mj. Or if he wants
   it could be for weapons. Bullets. Clothing...Or you can give it to the widow
   and orphans. Supporting a mujahids family is like taking part in jihad."


I 1 . After a discussion of various groups that are not part of infighting. ABUSAAD
     stated, "IINTDIVIDUAL B and INDIVIDUAL A] I'm pretty sure they're both
     neutral. I trust IINDIVIDUAL A] more bc I actually talked to him. And he's
     helped me when I thought I got in big trouble... Once I used my debit card for
     a transaction that could have gotten me in really big trouble even jail. And I
     panicked and I was following his channel. Do [sic] idk I took another chance
     and I contacted him. So*. And he told me that I was okay bc if I was in trouble
     he knew a brother that the same thing happened except he got arrested. Right
     away, And so alhamdulillah it calmed me down and he helped me. Bc there
     was a spy that had some info about me. Anyway. I sent through him and he
    proved to be trustworthy." UCE asked, "I don't understand though.. why did
    the olher brother get arrested??" To which ABUSAAD replied, o'I'm sorry
    wallah I don't remember exactly. It was a similar transaction to mine. He got
    caught sending money to mj. And he got arrested." UCE asked, "Was it in the
    news or anything??? I want to leam from his mistakes." To which ABUSAAD
    replied, "Sis. Everything is a risk. Sending is a risk, going [to Syria] is a risk."
    UCE replied, "But you've also managed to figure out how to do this and do it
   Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 6 of 11
        Case 7:18-mj-00282-TMP Document 1- Filed LOl22l18 Page 6 of 11




    safely." To which ABUSAAD replied, "I'm just a flop sometimes I'm not
    smart about it. Yes. I (wear) niqab.s I sent money without id. Without showing
    ID. You can send money to certain countries. Through Westem Union. And
    you don't have to show ID. As long as the amount is under 400 USD. I'm pretty
    sure that's the amount. But be careful sis. There is always a chance of getting
    caught."

 12. Uc}asked, "How? If I wear niqab and keep it under 400 and don't show ID?"
   To which ABUSAAD replied, "If you aren't careful of what you say. And what
   information you give...Don't give your real information. I looked up random
   places and gave the address...And random phone numbers...But I did it
   multiple times. And I never got in trouble...Alhamdullilah. May Allah blind
   the kuffar."6 UCE asked, "It's not illegal to simply send money though right?"
   To which ABUSAAD replied, "...It can be it depends... If you're sending to
   women and children it's legal. And you can do it through an official charity
   group. So it depends." UCE asked, "Is the mj aspect what is illegal then?"
   ABUSAAD replied, "Yes. It is."

 13. On or about March 13,2018, during a mobile messaging application chat
    between ABUSAAD and UCE, ABUSAAD stated, "Like don't go around
    trusting Just because you see those contacts on fmobile messaging application].
    Bc they can be spies everywhere...Those guys wanted me to go to a county I
    didn't know, alone. That's what FBI does. They could have caught me in the
    act."

 14. On or about March 25,2018, during a mobile messaging application chat
    between ABUSAAD and UCE, ABUSAAD stated, "I wanted to tell you that                     if
    you and your husband talked and still wanted to donate. Now is probably one
    of the best times. You can give regularly through a chanty organization like
    one unmah.T Or through the brothers I forwarded you. If not it's completely

  A garment of clothing that covers the face, worn by some Muslim females.

  ln Arabic, the word kuffar means infidels or unbelievers in Islam.

7 "This appears to be a reference to One Ummah, which open source material indicates is a
charitable organization based in the United Kingdom. The word Ummah is the worldwide
community of Muslims.
  Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 7 of 11
         Case 7:18-mj-00282-TMP Document           1   Filed tOlz2lLB Page 7 of    L1.




    fine. I just thought I would let you know." UCE asked,'Alhamdulliah thank
    you for sharing... what happened that makes now a really good time?" To
    which ABUSAAD replied, "I talked to one of the brothers there." UCE stated,
    "I know we are absolutely wanting to give to the mj while we are stuck here...
    my husband is just going to want to know where it's going to if that makes
    sense." ABUSAAD replied, "The brother was not part of a group that
    participated in infightingE...You can ask for it to go specifrcally to where you
    want it. And the brother said there are many $oups that don't participate in the
    infighting." UCE asked, "Which brother? IINDIVIDUAL A]?" To which
    ABUSAAD replied, "He also said they are in need right no\ry. Yes".

 15. On or about March 26,2018, during a mobile messaging application chat
    between ABUSAAD and UCE, ABUSAAD stated, '"There are many smaller
    grps [in Syria] alhamdulillah. Like junud alsham, ansar al taweed, ansar Allah,
    ansar aldeen, Hurrasaldeen etc. Most of these grps dun take part in infightings..
    I usually tend to help many grps in khair..and personally stay out of
    infighting." UCE stated, "let me look up about the groups and talk with [my
    husband] and get back to you inshallah. Which have you sent to if you don't
    mind me asking?" ABUSAAD replied, "No group. I donated so that the
    money can be used in what's most needed. Not specific." UCE asked, "[my
    husbandl rvants to know if the brother can get it to our AQ fal Qaeda]
    brothers?" To which ABUSAAD replied, "I think this brother has contact with
    certain groups. I'm honestly not sure if he can get the money directly to aq. I'm
    sorry I don't know." UCE asked, "so he can get it to ansar a1-dine?"
    ABUSAAD replied, "I'm sure if they are in the area. I think you can request
    that...I'm sorry I don't know much and I don't typically ask much."

 16. On or about  April 2,2018, during a mobile messaging application chat
    between ABUSAAD and UCE, UCE stated, "Alhamdullilah my husband got
    paid today... but the banks closed already. Once I deposit the check tomorrow
    funds should be available Wednesday so we definitely want to send something
    Wednesday inshallah... but sis can you do me a favor, can you ask
    ITNDIVIDUAL A] if he can get out [our] money to our AQ brothers?" To



E According to open-source reporting,
                                      various goups fighting the Assad regime in Syria also
have fought each other, which is apparently, what is meant by the term "infighting."
 Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 8 of 11
      Case 7:18-mj-00282-fVP Document 1 Filed L0l22lLB Page 8 of 11




   which ABUSAAD replied, "...He said it can be done. To the brothers that
   work with aq. He knows a few."

17 .Later in the same conversation, UCE asked, "So how does this work
   sis?...Like how do I send the brother the money?" ABUSAAD replied, "The
   way I know is Western Union. Send under a fake name and fake address. Only
   send with one identity once. But the name you send to might be different each
   time. So it's important to check with [INDIVIDUAL A] who to send to
   exactly." UCE asked, "Ok who did he say to send it to this time?" ABUSAAD
   replied, "And also he needs to know how much you send. (In [sic] I have to
   ask him again." UCE replied, "Ok...I don't know that we can do much but we
   will give some of what we do have inshallah." ABUSAAD replied, "And he
   needs the receipt. So make sure to take a picture of the tracking number, the
   name and the city to send from... Sis it's fine if you can't give a lot. Not many
   people can." ABUSAAD stated, "Make absolutely sure you spell the receivers
   name right...Make sure bc it's going to be a big pain trying to go back and fix
   it   !"

18. During the same mobile messaging application chat as above, ABUSAAD told
   UCE that if she wears niqab, she should use a fake Muslim name to send the
   money. ABUSAAD further stated, "And since it's a fake name no one can do
   anything to you. So don't worry." ABUSAAD further told UCE, "Don't send
   it all at once.. .And use a fake name each time...Go to Publix. Not a
   bank...Yes 2-3 hundred at a time...Only use cash...Always say it's your first
   time sending."

19. During the same mobile messaging application chat as above, ABUSAAD
   suggested UCE talk to INDIVIDUAL A directly and agreed to forward IJCE's
   Mobile messaging application information to INDIVIDUAL A. ABUSAAD
   told UCE that Syria was 6 hours ahead.

20. On or about April 4,2018, during a mobile messaging application chat
   between UCE and INDIVIDUAL A, UCE stated, "Sis told me that you can
   help us get money to help brothers over there, and my husband wanted to know
   if you can help us get the money to our al qaeda brothers." To which
     Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 9 of 11
          Case 7:18-mj-00282-TMP Document 1 Filed 10l22lLB Page 9 of 1-1




       INDIVIDUAL A replied, "In sha Allah".e UCE stated, "Alhamdullilah. We
       would like it to go towards uniforms if possible inshallah." INDIVIDUAL A
       stated, "Well I can't promise this. Cuz the bros may consider many things
       priority wise... So it's better if we let the bros here decide your wish."

 21. On or about Apnl 4,2018, during a mobile messaging application chat
    between ABUSAAD and UCE, UCE stated, "Sis I told him we may only be
    able to do $20 this time and he said that it costs rnore than 15$ for them to get
    the money in... but he did say he could get it to our AQ brothers. He said its
    best to let the brothers there decide what it goes to... I think we can maybe try
    and give more I don't know what do you think?" ABUSAAD replied, "I think
    it's a lot of trouble to only send $20. I thought you said over 1k? So now I'm a
    bit confused." UCE stated, "Noooo I said it won't be that it'd be much less. I
    wish we could give that much." To which ABUSAAD replied, "You said it
    would be I think. And that's why I said send it in small amounts. 2-3 hundred."
    UCE stated, "No but I know we were typing fast and the chats were deleting
    quick." To which ABUSAAD replied, "They weren't." UCE stated, "I
    remember you saying that part. I think we're going to try 150." ABUSAAD
    stated, "If you don't have enough to. Just wait until you have more." UCE
    replied, " [my husband] said we would try the 150. IINDIVIDUAL A] said that
    was ok." ABUSAAD replied,'Not 20?...Make istikharalo... In'sha'Allah
    before you send. .. Sorry sis I was just confused. And a little concerned."

22. On or about April 5, 2018, during a mobile messaging application
   conversation between INDIVIDUAL A and UCE, INDIVIDUAL A stated,
   "btw the amnt is only for aq istn't it." When UCE asked INDIVIDUAL A,
   "Who else needs it too?" INDMDUAL A responded, "you know the aq grp
   here isnt it there isn't any official grp yet. There r only bros who agree with aq
   methodology and work on it. But aq officially til now hasn't recognized them
   as an official grp i believe. So is it ok if we give it to the aq mindset brothers?"
   UCE responded, "he just wants to know if there nusralr brothers that it can go
   to? *Nusrah". INDIVIDUAL A replied, "yea i get it... the dynamics here has

9 "God willing," or "if God wills."

10
     A prayer recited by Muslims when in need of guidance on an issue in their life.

ll   Jabhat al Nusra is another designated foreign terrorist organization.
     Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 10 of 11
          Case 7:18-mj-00282-TMP Document 1 Filed LOl22l18 Page 1-0 of 1-1




       changed since nusra time. long story too. But I can alhamdulillah pass it to
       some old nusra and nusra type bros. in sha Allah...Once I get the name il let
       you know in sha Allah. (I deleted some sensitive msgs just for safety)".

23. During the same mobile messaging application chat as above, INDIVIDUAL
   A gave the UCE sending instructions, stating, "Name: MUSTAFA YELATAN
   Location: Istanbul, Turkey. Once u send it, send me the complete receipt."
   UCE replied, oo...it's not going to the groups killing innocent women and
   children... it's going to the groups that are killing the kufar right?"
   INDIVIDUAL A replied, "Yes in sha Allah. Infact should try to give it specific
   to bros who go for the cause of fighting the clear enemies only."

24. On or about April 5,201 8, during a mobile messaging application
   conversation between UCE and ABUSAAD, tlCE told ABUSAAD she talked
   to INDIVIDUAL A and he gave the UCE a specific name in Istanbul, Turkey
   to send the money to. ABUSAAD replied, 'Yes that sounds right." And
   ABUSAAD also told UCE the name of who to send the money to always
   changes. When UCE told ABUSAAD she was neryous, ABUSAAD stated,
   "Don't be nervous sis and also you need a signature. Make sure you practice
   sign your fake name...And also practice saying all the information. Read it 3
   times. Your name the receivers name and all of your other info. Like address
   and number...That's so you don't make a mistake. If you're nervous it will be
   harder to recall. Boost your self confidence. Tell yourself there is absolutely
   nothing that can be done to you. And the plot of the shaytanl2 is weak. So don't
      worry."

25. On or about April 5,2018, UCE conducted a Westem Union transaction in the
   amount of fifty dollars ($SO1 sent to Mustafa Yelatan in Turkey. After
   conducting the transaction, UCE conducted a mobile messaging application
   conversation with ABUSAAD, during which ABUSAAD stated, "And
   remember they can't do anything to you. You were completely covered. May
   Allah protect you. And plus it's a fake name...Just be confident and don't
   stress."




12
     Loosely translated - the devil or Satan.
  Case 7:18-cr-00541-LSC-GMB Document 10-1 Filed 12/10/18 Page 11 of 11
       Case 7:18-mj-00282-TMP Document      1   Filed L0122118 Page 11 of 11




 26. On or about April 8, 2018, UCE received a mobile messaging application
    message from mobile messaging application user "MfJSLIM", which is
    another usemame used by INDTVIDUAL A during previous communications
    with UCE. MUSLIM stated, "the 50 reached but as 35. So in sha Allah should
    give it to an aq bro in sha Allah."

27.In summary, after being introduced to the UCE, ABUSAAD encouraged the
  UCE to send money. ABUSAAD introduced the concept of ABUSAAD's
  overseas contact, INDIVIDUAL A, being a legitimate financial facilitator who
   could assist with sending money to the mujahedeeno and that doing so was the
   same as doing jihad. Thereafter, ABUSAAD made a specific overt plea for
   UCE to give money. On March 25,2A78, ABUSAAD told UCE that now was
   a good time to send money, because per INDIVIDUAL A, they were "in need
   right now".

28. ABUSAAD told the UCE that she (ABUSAAD) confirmed with
  INDIVIDUAL A that the money could be given to a designated Foreign
   Terrorist Organization (FTO) - al Qaeda. Designated FTOs are foreign
    organizations that are designated by the Secretary of State in accordance with
   section 219 of the Immigration and Nationality Act, as amended. Al Qaeda
   was designated as an FTO on October 8, 1999, and has remained so designated
   to date. Finally, ABUSAAD provided specific directions, coaching and
   encouragement for how to send the money, including instructing the UCE to
   use a fake name and to break up the transactions to $200-$300 at a time, and
   facilitated the online introduction of the UCE to INDIVIDUAL A for the
   purpose of UCE sending money to al Qaeda.



                                            Marcell Rayford
                                            Special Agent, FBI




T. Michael Putn-am
United States Magistrate Judge


                                       l0
